PER CURIAM:
At approximately 7:30 p.m. on September 6, 1982, the claimant was driving his 1973 Buick Electra on West Virginia Route 60 towards South Charleston, West Virginia. He turned off West Virginia Route 60 onto Faulkner Street. Four or five feet from the corner of West Virginia Route 60 the claimant’s car struck a manhole which was protruding above the level of Faulkner Street, which is a gravel road. The vehicle sustained damages in the amount of $832.15.
The testimony revealed that the manhole in question is not maintained by respondent, but is probably maintained by the Sanitary Board of St. Albans. It was not established whether the manhole was within respondent’s right-of-way. As it was not established that the respondent was responsible for the maintenance of either the manhole or the roadway around the manhole, the Court is of the opinion, and does, deny the claim.
Claim disallowed.